Citation Nr: 0313288	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  02-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of left ear 
acoustic trauma, to include left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from August 1943 to September 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the RO, 
which denied the benefits sought on appeal.  

The Board's November 2002 decision granted service connection 
for tinnitus and vertigo only.  The issue of service 
connection for left ear acoustic trauma, to include left ear 
hearing loss, was separately developed by the Board and is 
the subject of remand herein.  This is pointed out as it 
appears that the November 2002 rating decision which 
effectuated the Board's November 2002 decision may have 
included hearing loss in the service-connected disability, 
although this is not clear.


REMAND

The Board historically notes that a significant change in the 
law occurred during the pendency of this appeal, for which 
the veteran was afforded no notice.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by VCAA, 
particularly in light of the RO's failure to provide the 
veteran with notice of VCAA, a remand in this case is 
required, to include compliance with the notice and duty to 
assist provisions contained in the new law.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003); See also, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000), 
codified at 38 U.S.C. §§ 5102, 5103, 5103A.  

In March 2003, the Board initiated development of the 
remaining claim on appeal, and the veteran was afforded a VA 
audiologic examination in May 2003 at the request of the 
Board.  When readjudicating this claim, the RO should 
consider this evidence, as well as any other evidence added 
to the claims file since the June 2002 supplemental statement 
of the case.


Therefore, for these reasons, the case is remanded for the 
following development:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for left ear disorders, or 
left ear hearing difficulty, or any other 
associated symptomatology, from 1945 to 
the present-if not already of record.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from 1945 to the 
present--if not already of record, as 
identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  Notice of 
VCAA must be given in this case.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim on 
appeal-specifically to include the May 
2003 VA audiologic examination report and 
any other evidence added to the claims 
file since the June 2002 supplemental 
statement of the case.  If the decision, 
in whole or in part, remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, with an 
opportunity to respond thereto.  Evidence 
recently submitted and not previously 
considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



